TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED NOVEMBER 3, 2015



                                        NO. 03-14-00384-CV


                                     City of Killeen, Appellant

                                                   v.

                                    Barbara Gonzales, Appellee




             APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
            REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on May 30, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the court’s

judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment granting

City of Killeen’s plea to the jurisdiction and dismissing Gonzales’s lawsuit with prejudice.

Gonzales shall pay all costs relating to this appeal, both in this Court and the court below.